The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 9/2/2021. 
Claims 1-20 are pending.
Response to Arguments

Claim 15 has been amended and included correct informality. Therefore, the objections of claim 15 are withdrawn.
Regarding applicant' s argument on page 11-12 of the remarks that Nakagawa does not disclose predict a sign for each of M transform coefficients obtained by transforming an image block signal with a plurality of transformations, M being an integer larger than 1 and smaller than a number of transform coefficients obtained by transforming the image block;, wherein fewer than all of the transform coefficients  obtained by transforming the image block signal with the plurality of transformations are used for encoding the image block, FIG. 4 and 6 of Nakagawa illustrate the claimed feature above.  Please see detail mappings in section 10 below. 
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2, 4-5, 10-11, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (US 20130044808 A1) in view of Zhao et al (US 20180176582 A1).
             Regarding claim 1 and 17-20, Nakagawa discloses an apparatus [e.g. FIG. 2; encoding device] for encoding an image block [e.g. encoding block] including processing circuitry [e.g. FIG. 50] configured to:  predict a sign for each of M transform coefficients [e.g. FIG. 6; signs of number of valid coefficients] obtained by transforming an image block signal with a plurality of transformations [e.g. FIG. 2 and 6], M being an integer larger than 1 [e.g. M=8] and smaller than a number of transform coefficients [e.g. FIG. 6; 4X4 block with 16 coefficients] obtained by transforming the image block;, wherein fewer than all of the transform coefficients [e.g. FIG. 6; 4X4 block with 16 coefficients; 8<16] obtained by transforming the image block signal with the plurality of transformations are used for encoding the image block [e.g. FIG. 2].
              Although Nakagawa discloses determine a sign prediction error indicating whether or not the sign was correctly predicted [e.g. FIG. 26-27; prediction value matching information]; select an arithmetic code entropy coding [e.g. FIG. 27; for different probabilities] of the sign prediction error according to the plurality of transformations; and encode the sign prediction error by applying entropy coding using the selected arithmetic code [e.g. entropy encoding], it is noted that Nakagawa differs to the present invention in that Nakagawa fails to explicitly disclose detail of the sign error prediction and selecting a context for entropy coding.
             However, Zhao teaches the well-known concept of determine a sign prediction error [e.g. encoding the correctness of the sign prediction] for each of the M transform coefficients [e.g. non-zero coefficients] indicating whether or not the sign was correctly predicted [e.g. FIG. 3 and 9; [0075]; the context for coding the correctness of sign prediction]; select a context for entropy coding of a sign prediction error of a transform coefficient of the M transform coefficients according to the plurality of transformations [e.g. FIG. 3 and 9; [0075]; the context for coding the correctness of sign prediction]; and encode the sign prediction error of the transform coefficient of the M transform coefficients by applying 
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the encoding system disclosed by Nakagawa to exploit the well-known entropy encoding technique taught by Zhao as above, in order to provide improved coding efficiency [See Zhao; [0063]].
             Regarding claim 2, Nakagawa and Zhao further disclose the processing circuitry is further configured to: select the context based on an unsigned value of the transform coefficient of the M transform coefficients [e.g. matching probability].  
             Regarding claim 4, Nakagawa and Zhao further disclose the processing circuitry is further configured to: 68Docket No. HW749627 select the context based on whether a prediction type of the image block is intra prediction or inter prediction [e.g. Nakagawa: FIG. 2; intra or inter prediction; Zhao: FIG. 4; [0338]].  
             Regarding claim 5, Nakagawa and Zhao further disclose based on a prediction type of the image block being an intra prediction, select the context based on the intra prediction mode used to predict the image block [e.g. Zhao: FIG. 4 and [0085 and 0338]].  
             Regarding claim 10, Nakagawa and Zhao further disclose predicting a sign for each of the M transform coefficients based on a cost function [e.g. cost calculation] including transformed difference between adjacent pixels neighboring the transformed image block and a prediction of the adjacent pixels calculated based on a prediction signal of the image block [e.g. Nakagawa: FIG. 16-18 and 24; boundary pixel prediction error].  
             Regarding claim 11, Nakagawa and Zhao further disclose each of the plurality of transformations is associated with one of a plurality of contexts [e.g. Nakagawa: FIG. 27; Zhao: context values], and the processing circuitry is further configured to: select the context out of the plurality of contexts such that the one of the plurality of transformations is associated with the selected context [e.g. Zhao: FIG. 4 and [129 and 338]].  
             Regarding claim 16, Nakagawa and Zhao further disclose to use context-adaptive binary arithmetic coding (CABAC) for the entropy coding [e.g. Nakagawa: FIG. 27; [0190]; CABAC is used in the video coding].
Claim 3 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (US 20130044808 A1) in view of Zhao et al (US 20180176582 A1) and Karczewicz et al (US 20170142448 A1).
             Regarding claim 3, Nakagawa and Zhao further disclose the processing circuitry is further configured to: divide the M transform coefficients into two lists [e.g. Nakagawa: FIG. 6], but Nakagawa fails to disclose the detail of the two lists.
             However, Karczewicz teaches the well-known concept of dividing the M transform coefficients into two lists [e.g. [0148]], the two lists being divided from each other by a threshold [e.g. threshold=1, or 2] such that a first list includes the transform coefficients having absolute values greater than the threshold [e.g. absolute values greater than 1 or 2] and a second list includes the transform coefficients having absolute values equal to or below the threshold [e.g. absolute values equal to 1]; select a context for entropy coding of a sign prediction error of a transform coefficient of the M transform coefficients according to whether the transform coefficient of the M transform coefficients belongs to the first list or the second list; and encode the sign prediction error of the transform coefficient of the M transform coefficients by applying entropy coding using the respective selected contexts [e.g. Nakagawa: FIG. 27; Karczewicz: FIG. 2 and 9; 176].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the encoding system disclosed by Nakagawa to exploit the well-known entropy encoding technique taught by Zhao and the well-known entropy encoding technique taught by Karczewicz as above, in order to provide improved coding efficiency [See Zhao; [0063]] and high coding efficiency [See Karczewicz; [0063]].
             Regarding claim 12, Nakagawa, Zhao and Karczewicz further disclose select a context for entropy coding of a sign prediction error of a transform coefficient of M transform coefficients according to the plurality of transformations each associated with one of the plurality of contexts  [e.g. Nakagawa: FIG. 27; Zhao: context values; Karczewicz: context models], wherein when the probabilities of correctly predicted sign values of a first transformation of the plurality of transformations and a second transformation of the plurality of transformations differ by less than a predetermined value, the first 
             Regarding claim 13, Nakagawa, Zhao and Karczewicz further disclose predicting a sign for each of the M transform coefficient obtained by transforming the image block signal with the plurality of transformations [e.g. Nakagawa: FIG. 2 and 6], wherein the transformation includes a horizontal transformation and a vertical transformation [e.g. Nakagawa: FIG. 2-3; e.g. transforming the image vertically and Horizontally]; and the selection of the context is based on a combination of the horizontal transformation and the vertical transformation [e.g. Nakagawa: FIG. 27; Karczewicz: FIG. 2 and [0061-0063]].  
             Regarding claim 14, Nakagawa, Zhao and Karczewicz further disclose each of the plurality of transformations is a combination of a horizontal transformation and a vertical transformation [e.g. Nakagawa: FIG. 2-3], and the processing circuitry is further configured to: select the context such that the combination of the horizontal transformation and the vertical transformation is associated with the selected context [e.g. Nakagawa: FIG. 27; Karczewicz: FIG. 2 and [0061-0063 and 0111]].  
             Regarding claim 15, Nakagawa, Zhao and Karczewicz further disclose a number of mutually different contexts of combinations of vertical transformations [e.g. Nakagawa: FIG. 2-3 and 27; Karczewicz: FIG. 2 and [0061-0063 and 0111]] and horizontal transformations is smaller than a number of combinations of vertical and horizontal transformations [e.g. Nakagawa: FIG. 2-3, and a first combination of a vertical transformation and a horizontal transformation is associated with a same context as a second combination of a vertical transformation and a horizontal transformation [e.g. Karczewicz: FIG. 2 and [0061-0063 and 0111]; same context model].  
Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (US 20130044808 A1) in view of Zhao et al (US 20180176582 A1) and Sun et al (US 20170142423 A1).
             Regarding claim 6, Nakagawa and Zhao further disclose predict the sign for each of the M transform coefficients based on a cost function [e.g. cost calculation] including estimating a discontinuity along the boundary of the image block [e.g. Nakagawa: FIG. 16-18; boundary pixel prediction error]; and select the context based on the intra prediction mode or neighboring information [e.g.  Zhao: FIG. 4 and 
              However, Sun teaches the well-known concept of determining the intra prediction mode is based on a number of block sides or a number of neighboring pixels available for the estimating of the discontinuity along the boundary of the image block [e.g. FIG. 16-18; boundary pixel prediction based on the number of neighboring pixels [e.g. FIG. 2; [0040-0050]].  
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the encoding system disclosed by Nakagawa to exploit the well-known entropy encoding technique taught by Zhao and the well-known intra-prediction mode selection technique taught by Sun as above, in order to provide improved coding efficiency [See Zhao; [0063]] and improved coding efficiency [See Sun, [0024]].
           Regarding claim 7, Nakagawa, Zhao and Sun further disclose selecting the context [e.g.  Zhao: FIG. 4 and [0129]] based on a ratio of edge pixels available for estimating the discontinuity to a total number of pixels belonging to the image block [e.g. Sun: FIG. 2; [0040-0050]].  
           Regarding claim 8, Nakagawa, Zhao and Sun further disclose selecting the context [e.g.  Zhao: FIG. 4 and [0129 and 0338]] based on whether or not the image block is located at a left boundary or a top boundary of a slice in which the image block is located [e.g. Sun: FIG. 2; [191]; a slice boundary].  
           Regarding claim 9, Nakagawa, Zhao and Sun further disclose predict the image block using a DC intra-prediction mode or a planar mode [e.g. Sun: DC intra prediction mode]; and select the context [e.g.  Zhao: FIG. 4 and [0338]] based on whether the image block is predicted using the DC intra- prediction mode or the planar mode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al (US 20190208225 A1).
NAKAGAWA et al (US 20130215961 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUBING REN/Primary Examiner, Art Unit 2483